ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_04_FR.txt. 52

DÉCLARATION DE M. KOJEVNIKOV

Le juge F. I. Kojevnikov déclare ne pouvoir se rallier ni aux
motifs, ni au dispositif de l’arrêt sur le ret et le 2™e points, car il
estime que dans cette affaire la Cour n’est pas compétente d'examiner
et de juger le différend au fond.

Vu que la majorité s’est reconnue compétente pour juger cette
affaire au fond, le juge F. 1. Kojevnikov trouve nécessaire de dé-
clarer qu'il ne peut pas non plus se rallier aux motifs et au dispositif
de l'arrêt sur le 3™¢ point, car à son avis le Portugal n’a pas possédé
et ne possède pas de droits souverains sur Dadra et Nagar-Aveli, et
qu'il n’a pas eu et n’a pas de droit de passage sur territoire indien
vers ces régions et de l’une à l’autre.

En conséquence, le juge F. I. Kojevnikov, sans être d'accord
avec tous les motifs, ne se rallie à l'arrêt que le sur le 4™* point
ainsi que sur le 5™¢ point, sans cependant reconnaître au Portugal
un droit de passage à travers le territoire indien, y compris pour les
personnes privées, les fonctionnaires civils et les marchandises en
général.

(Signé) F. I. KojEvNnixkov.
